The appeal brings for review final decree in favor of the defendant on the pleadings and testimony taken and report of special master.
A careful perusal of the record discloses that the controlling question is whether or not the evidence sustains the decree.
Our conclusion is that the decree is supported by a preponderance of the evidence and, on consideration of the entire record, no reversible error being made to appear, the decree is affirmed.
So ordered.
  BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur. *Page 529